Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BOON (4,158,032-of record).
	Regarding claims 1-4, BOON discloses an apparatus for applying a foamable reaction mixture to a moving outerlayer, comprising: 
	- a mixing head (18-Fig.1) having at least two inlets (20, 22-Fig.1) and at least one outlet (24-Fig.1; 84-Fig.2) (C7:L31-35) for mixing components forming the foamable reaction mixture (95-Fig.2), and 
	- a conduit (52-Fig.2) connected to an outlet (84-Fig.2) of the mixing head (18;C7:L31-35) through which the foamable reaction mixture can flow and which has a discharging element (96-Fig.2) from which the foamable reaction mixture may be applied to the outerlayer (Fig.2), wherein characterized in that the conduit (52-Fig.2) is adapted to encompass at least two configurations (84-Fig.2 and 68-Fig.2) which differ in the path length (illustrated in Fig.2) traversed by the reaction mixture flowing through the conduit (Fig.2).
	Regarding claim 6, BOON discloses the longer the froth (or foaming) resides in the centrifuge (conduit), the more viscous it is when discharged.  Thus, the viscosity of the froth (or foam) can be conveniently and continuously varied by varying the rotational velocity of the centrifuge (configuring the application apparatus) (C4:L54-59).  Therefore, the path length of the conduit correlates with the desired viscosity of the reaction mixture at the time of application to the outerlayer.
	Regarding claim 8, BOON discloses the foam reaction mixture comprises polyurethane (which inherently comprises a polyol and polyisocyanate) and a blowing agent (C6:L37).
	Regarding claim 9, BOON discloses the mixture contains an amine catalyst (C10:L19).  The amine catalyst would inherently be less than 90% or be zero at discharge (or dispensing outlet 96-Fig.2) compared to its amount in the shortest path length (84-Fig.2).
	Regarding claim 10, BOON discloses the path length of the conduit (52-Fig.2) is altered as illustrated in 68-Fig.2 which shows part 68 of conduit to be flexible/bendable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOON (4,158,032-of record).
	The teachings of BOON are applied as described above for claims 1-4, 6, and 8-10.
	Regarding claim 5, BOON is silent to a multiport valve.  However, it would have been a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the conduit passes through more than one port valve or at least partially pass through a multiport valve as claimed.
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOON (4,158,032-of record) and in further view of COBMEIER et al. (WO 2014124824-of record).	
The teachings of BOON are applied as described above for claims 1-4, 6, and 8-10.
	Regarding claim 7, BOON is silent to the viscosity of the component in the reaction mixture as claimed.  However, JACOBMEIER et al. discloses component A with a viscosity of 2500 mPa-3000 mPa (p.5) that is greater or equal to 20% by weight in the foam reaction to produce composite elements.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted said foam reaction mixture of JACOBMEIER et al. in the apparatus of BOON for the predictable results of forming a foamed composite element.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742